PREWITT, Judge,
dissenting.
This decision condemns not Hustler magazine or its publisher, who may well deserve it, but Joyce Triplett, a clerk in a convenience store who, in the course of her job, sold a Hustler magazine to an adult. Her only duty in connection with that magazine was to collect its purchase price. It is Miss Triplett and not the magazine, its publishers, its distributor, or her employer, who is forever branded as one who promotes pornography.
In order to commit the crime of promoting pornography in the second degree, the law requires that it be proven beyond a reasonable doubt that the defendant sold the magazine “knowing its content and character”. § 573.030, RSMo 1978. Obviously this requires that the seller must know the “content” of the magazine and the “character” of the contents. There was no evidence that defendant knew either.
The per curiam opinion states that she should have known its contents were pornographic by the cover. The actual cover is in color and the uncolored copy attached to the per curiam opinion, as well as its description, is misleading as to the extent of the clothing worn. For that reason, I have attached a copy of the magazine cover in color.1
You cannot, as the per curiam opinion concludes, tell a magazine or a book by its cover. Many covers and other forms of advertisement imply more than the contents include. The reverse may be true for this magazine, but defendant would not necessarily know that.2
*641Miss Triplett looked at the magazine only long enough to determine its price. Although the purchaser was well versed in pornography, he could not tell from its cover whether it contained pornographic material. He “looked through” it to make that determination. The purchaser, a member of “Citizens for Decency through Law”, had read “the law” on pornography, and was going to convenience stores and examining their magazines to determine if they were pornographic. He was better qualified to recognize pornography than Joyce Triplett. Had the cover been pornographic or if it had indicated, beyond a reasonable doubt, that pornographic material was contained in the magazine, why would the purchaser have performed the disagreeable task of looking through it to determine if it was pornographic?3
The per curiam opinion cites State v. Ward, 512 S.W.2d 245 (Mo.App.1974); State v. Hughes, 508 S.W.2d 6 (Mo.App.1974); and State v. Schamma, 659 S.W.2d 589 (Mo.App.1983), stating that the “common thread running through all of these cases is that, if the cover is sexually explicit knowledge of the cover is sufficient to infer knowledge of the character of the content.”
In Ward, the magazine showed “on the front a man and woman in an act of fellatio and on the back a life-sized photograph of a penis partly inserted into a vagina.” 512 S.W.2d at 246. Hughes involved the sale of playing cards with the exposed top card showing “a color closeup of a penis partially inserted into a vagina.” 508 S.W.2d at 7. In Schamma, films were sold which had photographs “depicting sexually explicit scenes” on the top of their cartons. There was also evidence that the defendant knew the contents of the films. 659 S.W.2d at 592-593. The relatively mild cover here and the lack of proof of defendant’s knowledge of the magazine’s contents prevent those cases from supporting this conviction.
In a similar case involving the sale of a Hustler magazine, a part owner of a store was shown the cover just before he was paid for the magazine. This was held insufficient to prove that he knew the contents of the magazine. The conviction for disseminating obscene matter was reversed and judgment entered for the part owner. See Commonwealth v. Rosenberg, 379 Mass. 334, 398 N.E.2d 451 (1979). This was a stronger case for the state than the present one. Perhaps an owner has an obligation to know what is being sold, but not a clerk whose duties were to stock groceries and operate the cash register. Servicing the magazine rack was the exclusive duty of the magazine distributor.
The per curiam opinion states that the cover here “fits” the definition in § 573.-010(3), RSMo Supp. 1985, of “Explicit sexual material” because it is “depicting human unclothed genitals or emphasizing the depiction of post-pubertal human genitals.” Obviously it does not. The subject of the cover photograph, apparently a female, did not have unclothed genitals. Perhaps the genital area was emphasized, but genitals were not exposed or depicted. Although the cover is suggestive, it could hardly be described as sexually explicit. If those concurring in that opinion believe that the cover is explicit sexual material, I am surprised that it was made’a part of the opinion and thus, on their theory, further distributed pornography.
Moreover, § 573.010(3), defining “Explicit sexual material”, is not related to this charge. It pertains to the crime of public display of explicit sexual material. See § 573.060, RSMo 1978. “Explicit sexual material” is not used to define “pornographic”. See § 573.010(9), RSMo Supp. 1985. Nor does it appear in the charge against defendant. Simply put, § 573.-010(3) has no relevance to this matter and the reliance on it in the per curiam opinion is misplaced.
The per curiam opinion emphasizes that the cover contained the language “Warn*642ing: material of an adult nature. This literature is not intended for minors, and under no circumstances are they to view it, possess it or place orders for merchandise offered herein.” Of course, there was no proof that Joyce Triplett did or even could have read the fine print of that warning, but even so such a warning implies that it is legal to sell such a magazine to an adult, as occurred here. Some states, including Missouri, have special statutes which would prohibit the sale of magazines to minors that may be legally sold to adults. See § 573.040, RSMo 1978; § 573.010(10), RSMo Supp. 1985. See also American Booksellers Association v. Webb, 40 Crim.L. Rep. (BNA) 2065 (N.D.Ga.1986).
There are similar warnings regarding movies shown in theaters and on television, including some movies that no reasonable person would contend were pornographic. If such a warning is notice that pornographic material is contained, then to avoid committing a crime, a cashier in a movie theatre is required to view every “R” rated film, even if distasteful to that person, to evaluate its contents before selling tickets to adults. Such a requirement is not feasible. The warning adds nothing to the state’s case.
Several things could have led Miss Triplett to believe that the sale of the magazine was not illegal. Hustler is apparently sold all across the country, as news reports regarding it are frequently carried in the media and such widespread distribution could cause defendant to think that its sale was legal. She could reasonably have expected that if her employer was openly selling material in violation of the law, criminal or injunctive actions would have been brought against those who profit from the sales and not against a $3.50 an hour clerk.
Defendant might have also been aware, as has been well publicized, that a television performer has shown an excerpt from Hustler magazine on his show and sent it with a request for funds to potential supporters of the enterprises he promotes. See Hustler Magazine, Inc. v. Moral Majority, Inc., 796 F.2d 1148 (9th Cir.1986).4
Also, even had she examined the contents, defendant would have learned that the magazine contains a subscription form for ordering it by mail and apparently it can be received that way not only in the United States but by military personnel overseas.
My colleagues who feel that judicial time was wasted by the opinions in this matter should recall that opinions are frequently written here and in other courts on matters of much less concern to the legal system and the public. This district did not dispose of a matter by summary order under Rule 30.25(b) during the last fiscal year, July 1,1985 through June 30,1986, and has not since. I did not check previous to July 1, 1985, although I recall it has been used here at least once since summary orders were authorized in 1983. Perhaps we should use this rule more often, but this case is not appropriate as a “jurisprudential purpose would be served by a written opinion”. See Rule 30.25(b).
Joyce Triplett has been branded as one who promotes pornography, a stigma which probably would be revealed should she be involved in any type of future litigation, as a party or a witness, or in connection with inquiries as to whether or not she has ever been convicted of a crime. To convict her on such evidence is erroneous, but to suggest that we deny her a full review of that conviction is even more wrong. She was entitled to at least the judicial consideration that she received, and perhaps more.
In addition, judicial time and the time of law enforcement agencies might better be expended in the determination of serious felony cases and litigation involving children. Extensive judicial time has already been spent at the trial level and in this appeal and to encourage such groundless *643prosecutions as occurred here only fosters the waste of judicial time.
The decision here puts an unrealistic, if not impossible burden on many employees. To be protected from criminal prosecution, a clerk where magazines or books are sold, movies are seen, or video tapes sold or rented, will have to check every magazine or book with a suggestive cover, or every movie or video tape with suggestive advertisements or warnings to make a determination whether any of them are pornographic. That this would be an impossible task is shown by the record here. It was uncontroverted that following Miss Triplett’s arrest an inquiry was made of the prosecuting attorney as to what magazines could be sold. He was unable to say.
The per curiam opinion eliminates the express requirement in § 573.030, RSMo 1978, that to be found guilty defendant must have sold the magazine “knowing its content and character”. I believe that the jury and perhaps even some of my colleagues, however well intentioned, have permitted their sentiments regarding the magazine’s contents to color their thinking. They appear to have overlooked that it was not Hustler magazine on trial, but Joyce Triplett.
I respectfully dissent.

. Even the color copy is not entirely accurate, but more so than an uncolored copy. Because of the cost of color reproductions, only the original of this opinion contains one. In response to a telephone inquiry to West Publishing Company, who publishes the official reports of this court, I was advised that they cannot reproduce the cover in color.


. I agree that much of the material depicted in the magazine is offensive and, disregarding other issues, including serious constitutional questions, a jury could be justified in finding the magazine pornographic as that term is defined in Missouri. As in my view the nature of the contents need not be discussed in order to properly dispose of this matter, I saw no need to waste "judicial time" to read it in order to analyze in detail the magazine's contents or consider, as did the per curiam opinion, its effect on buzzards.


. He also did not explain why, after he made the determination that the magazine was pornographic and purchased it, he read at least part of an article in it.


. The excerpt described in that case appears at least as offensive to me as the material in the magazine described in the per curiam opinion.